Exhibit 99.1 FOR IMMEDIATE RELEASE Insys Therapeutics, Inc. Announces 3-Month Extension of PDUFA Date for Syndros PHOENIX, AZ – March 22, 2016 Insys Therapeutics, Inc. (NASDAQ: INSY) today announced that the U.S. Food and Drug Administration (FDA) has extended the Prescription Drug User Fee Act (PDUFA) action date for SyndrosTM (dronabinol oral solution) from April 1, 2016 until July 1, 2016. Insys voluntarily submitted information, which did not involve any clinical data, related to the scheduling of Syndros under the Controlled Substances Act. The FDA determined that this information constituted a major amendment to this New Drug Application and exercised its option to extend the PDUFA date to provide the FDA time to complete its review. “Insys is in negotiations concerning the scheduling of Syndros and is working closely with the Agency,” stated Steve Sherman, Sr. Vice President of Regulatory Affairs, Insys Therapeutics. “We hope to resolve this issue shortly and this extension demonstrates the Agency’s willingness to review our new data and work with us going forward.” About Insys Therapeutics, Inc. Insys Therapeutics is a specialty pharmaceutical company that develops and commercializes innovative drugs and novel drug delivery systems of therapeutic molecules that improve the quality of life of patients. Using proprietary sublingual spray technology and capabilities to develop pharmaceutical cannabinoids, Insys strives to address the clinical shortcomings of existing commercial products. The Company submitted a New Drug Application to the U.S. Food and Drug Administration for Syndros
